USCA11 Case: 20-14304     Date Filed: 08/25/2021    Page: 1 of 5



                                                       [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 20-14304
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:20-cv-00108-JB-N



REGINALD BURRELL,

                                                              Plaintiff-Appellant,

                                      versus

WARDEN I,
GERALD MOORE,
Job Placement Officer,
KENNETH TYUS,
Job Placement Assistant,
WILLIE WRIGHT,
JAMES TRAVIS,

                                                            Defendants-Appellees.

                           ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (August 25, 2021)
           USCA11 Case: 20-14304      Date Filed: 08/25/2021    Page: 2 of 5



Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:

      Reginald Burrell a prisoner proceeding pro se, appeals the dismissal of his

42 U.S.C. § 1983 action. The district court dismissed Burrell’s complaint without

prejudice as malicious under 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of the judicial

process because he omitted at least two prior civil cases from his complaint form.

Burrell failed to sufficiently argue a basis for reversal by this Court and thus has

abandoned such argument. Even if Burrell had not abandoned the issue, the district

court did not abuse its discretion.

                                          I.

      Burrell, proceeding pro se, filed his § 1983 complaint alleging numerous

causes of action relating to an alleged misclassification as a risk under the Prison

Rape Elimination Act. When asked on the initial forms whether he had filed previous

lawsuits dealing with the same or similar facts, Burrell responded “no.” When asked

whether he had filed previous lawsuits relating to his imprisonment, Burrell

responded “yes.” When asked to describe each lawsuit, Burrell identified one federal

lawsuit.

      Burrell’s complaint was referred to a magistrate judge. The magistrate

recommended the case be dismissed without prejudice as malicious for abuse of the

judicial process because Burrell failed to identify two non-habeas federal actions he


                                           2
          USCA11 Case: 20-14304       Date Filed: 08/25/2021    Page: 3 of 5



had filed related to his imprisonment. The two cases are Burrell v. Hale, No. 2:11-

cv-02726 (N.D. Ala. Jan. 20, 2012), filed in July 2011 and Burrell v. Hale, No. 2:13-

00589 (N.D. Ala. June 25, 2014), filed in March 2013. Burrell filed objections to the

magistrate’s report and recommendation, suggesting that he failed to attach a page

to his complaint describing the previous lawsuits, and that he lacked full memory

about the omitted lawsuit. He described the two cases and argued that his failure to

include the information was not malicious. The district court adopted the report and

recommendation and dismissed Burrell’s complaint as malicious, without prejudice.

                                          II.

      An appellant seeking review of a district court’s order in this Court is required,

among other things, to include in their brief “a statement of the issues presented for

review” and legal arguments as to their position on those issues “with citations to

the authorities and parts of the record on which the appellant relies.” Fed. R. App.

P. 28(a)(5), (a)(8)(A). Where an appellant fails to comply with these requirements

by failing to identify a particular issue or, where they identify an issue, by failing

sufficiently to argue the merits of their position on that issue, they are deemed to

have abandoned the issue. Hamilton v. Southland Christian Sch., Inc., 680 F.3d

1316, 1318–19 (11th Cir. 2012). Pro se pleadings will be liberally construed.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).




                                           3
          USCA11 Case: 20-14304       Date Filed: 08/25/2021   Page: 4 of 5



But issues not briefed on appeal, even by a pro se litigant, “are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).

      As to the merits, pursuant to 28 U.S.C. § 1915(e)(2)(B), a district court must

dismiss an in forma pauperis action if the court determines that the action is

“frivolous or malicious.” 28 U.S.C. § 1915(e)(2)(B)(i). We review the district court’s

dismissal under § 1915(e)(2)(B)(i) for abuse of discretion. Hughes v. Lott, 350 F.3d

1157, 1160 (11th Cir. 2003). The district court has “a range of choice[s],” and we

will affirm if the district court’s decision is in that range and not influenced by a

mistake of law. Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006).

      An action is malicious when a prisoner misrepresents his prior litigation

history on a complaint form requiring disclosure of such history and signs the

complaint under penalty of perjury, as such a complaint is an abuse of the judicial

process. See Rivera v. Allin, 144 F.3d 719, 731 (11th Cir. 1998) (affirming counting

as a strike under § 1915(g) an action that was dismissed for an abuse of the legal

process because the inmate lied under penalty of perjury about a prior lawsuit),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). Moreover, a

dismissal without prejudice generally does not constitute an abuse of discretion

because the plaintiff may simply refile the action. See, e.g., Dynes v. Army Air Force

Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983) (per curiam). Alabama has a two-

year statute of limitations for a § 1983 action. See Ala. Code § 6-2-38(l).


                                          4
          USCA11 Case: 20-14304         Date Filed: 08/25/2021    Page: 5 of 5



      Here, Burrell abandoned any argument that the district court abused its

discretion by failing to argue that error on appeal. His brief reiterates the facts of his

complaint and does not address the dismissal or argue that the district court abused

its discretion. Even if Burrell had not abandoned the issue, the district court did not

abuse its discretion by dismissing Burrell’s complaint without prejudice. Further,

Burrell is not barred from refiling his case, as the two-year statute of limitations for

a § 1983 action in Alabama has not yet run. See id. Accordingly, we affirm.

      AFFIRMED.




                                            5